DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present office action is in response to an application filed on December 03, 2021 with claims 1-15. Hence claims 1-15 are pending and ready for examination.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

	1. Claim 1 is  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Co-pending Application  US 16/993,563 A1 in view of Nokia et al (R1-1708244_Nokia). The claims at issue are identical except that claim 1 of the instant application additionally include limitations “wherein the counter value is maintained based on a change of a transmission spatial filter related to the PRACH for the retransmission of the message A”.
However, Nokia teaches wherein the counter value is maintained based on a change of a transmission spatial filter related to the PRACH for the retransmission of the message A.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the counter value is maintained based on a change of a transmission spatial filter related to the PRACH for the retransmission of the 
This is a provisional nonstatutory double patenting rejection.

Application No. 16/993,480 (Instant)
Copending App. No. US 16/993, 563 A1
1. A method of transmitting and receiving a signal for a random access channel (RACH) procedure by a user equipment (UE) in a wireless communication system, the method comprising: transmitting, to a base station (BS), a message A including a physical random access channel (PRACH) and a physical uplink shared channel (PUSCH); and receiving a message B related to contention resolution from the BS in response to the message A, wherein transmission power for a retransmission of the message A is configured based on that a counter value related to the transmission power is incremented or maintained, wherein the counter value is maintained based on that a transmission spatial filter related to the PRACH is changed for the retransmission of the message A, and 

wherein the counter value is used for configuring the transmission power based on that the PRACH and the PUSCH are transmitted via the message A.




2. Claim 8 is  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No.  US 16/993,563 A1 in view of Nokia et al (R1-1708244_Nokia). The claims at issue are identical except that claim 1 of the instant application additionally include limitations “wherein the counter value is maintained based on a change of a transmission spatial filter related to the PRACH for the retransmission of the message A”.
However, Nokia teaches wherein the counter value is maintained based on a change of a transmission spatial filter related to the PRACH for the retransmission of the message A.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the counter value is maintained based on a change of a transmission spatial filter related to the PRACH for the retransmission of the message A into the claim 1 of the Co-pending Application in order to enhanced mobile broadband (eMBB) and ultra-reliable low latency communications (URLLC).
This is a provisional nonstatutory double patenting rejection.

Application No. 16/993,480 (Instant)
Copending App. No. US 16/993, 563 A1


wherein the counter value is used for configuring the transmission power based on that the PRACH and the PUSCH are transmitted via the message A.


	
3. Claim 15 is  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No.  US 16/993,563 A1 in view of Nokia et al (R1-1708244_Nokia). The claims at issue are identical except that claim 1 of the instant application additionally include limitations “wherein the counter value is maintained based on a change of a transmission spatial filter related to the PRACH for the retransmission of the message A”.
However, Nokia teaches wherein the counter value is maintained based on a change of a transmission spatial filter related to the PRACH for the retransmission of the message A.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the counter value is maintained based on a change of a transmission spatial filter related to the PRACH for the retransmission of the message A into the claim 1 of the Co-pending Application in order to enhanced mobile broadband (eMBB) and ultra-reliable low latency communications (URLLC).
This is a provisional nonstatutory double patenting rejection.


Application No. 16/993,480 (Instant)
Copending App. No. US 16/993, 563 A1


wherein the counter value is used for configuring the transmission power based on that the PRACH and the PUSCH are transmitted via the message A.




Response to Arguments
Applicant's arguments filed on 12/03/2021 have been fully considered but they are persuasive. Therefore, the previous office action that was emailed on 08/03/2021 have been withdrawn. A new ground of rejection was made in view of R1-1708244_Nokia. The reasons are set forth below:
Double Patenting: Applicant’s arguments with respect to the rejection under double patenting have fully considered and are not persuasive. Hence the double patenting rejection is maintained in view of R1-1708244_Nokia.
Claim Rejections - 35 USC § 103: Following are the applicant’s arguments and the examiner’s response:
(I) Applicant’s arguments 1: Applicant’s arguments page 7, recites “Murray and Rl-1905990 fail to disclose or suggest all of these features. For example, Murray and Rl-1905990 fail to disclose or suggest "wherein the counter value is maintained based on a change of a 
(i) Examiner’s response 1: The prior art R1-1905990 have been replaced with R1-1708244_Nokia and R1-1708244_Nokia teaches the limitation. See the rejection below. Therefore, the arguments are not traversed.
All the remaining arguments are based on the arguments above and are responded to in full.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al (US 20210168862 A1), hereinafter, “Murray” in view of  R1-1708244_Nokia et al. (3GPP TSG-RAN WG1#89 R1-1708244, Hangzhou, China, 15th – 19th May, 2017, Agenda item: 7.1.1.4.2; Source: Nokia, Alcatel-Lucent Shanghai Bell; Title: NR 4-step RACH procedure), hereinafter, “R1-1708244_Nokia”.
	Regarding claim 1, Murray discloses: A method of transmitting and receiving a signal for a random access channel (RACH) procedure by a user equipment (UE) in a wireless communication system (fig 2b and fig 5, para [0066], where, the UE 201 transmits RAP 213 (random access preamble) to the gNB 202),  the method comprising: 
     	transmitting, to a base station (BS), a message A including a physical random access channel (PRACH) system and a physical uplink shared channel (PUSCH) (fig 12, para [0112]-[0115], where, “at step 281 the UE 201 transmits MsgA,  which may include a preamble-like signal and a payload that comprises information that may be equivalent to what is transmitted in Msg3 of the 4-step RACH procedure; e.g. CCCH SDU, UE identity.  
MsgA may also be used for UL data transmissions; e.g. UL DCCH or UL DTCH SDUs”, further, para [0124] and table 8, where, “1> instruct the physical layer to transmit MsgA using the selected PUSCH, PRACH, corresponding RA-RNTI”); and 
     	receiving a message B related to contention resolution from the BS in response to the message A (fig 12, para [0113] and para [0121], where, “at step 282 the “UE 201 monitors for and obtains MsgB, which is transmitted by gNB 202, and may include information equivalent to what is transmitted in Msg2 and Msg4 of the 4-step RACH procedure; e.g. TA command, UL grant, TC-RNTI, UE contention resolution identity, CCCH SDU”); 
     	wherein a transmission power for a retransmission of the message A is configured based on whether a counter value related to the transmission power is incremented or maintained (para [0124], table 8, where, transmission power is incremented based on POWER_RAMPING_COUNTER, further, para [0126], table 9); wherein the counter value is used for configuring the transmission power based on that the PRACH and the PUSCH are transmitted via the message A (fig 12, para [0124] and table 8, where, the counter value incremented or maintained using “the physical layer to transmit MsgA using the selected PUSCH, PRACH, corresponding RA-RNTI”); and  
     	Murray does not explicitly teach: wherein the counter value is maintained based on a change of a transmission spatial filter related to the PRACH for the retransmission of the message A.
	However, R1-1708244_Nokia teaches: wherein the counter value is maintained based on a change of a transmission spatial filter related to the PRACH for the retransmission of the message A (Page Proposal 3: If the UE increments the power ramping counter until the preamble reaches maximum UE transmit power. The UE resets the power ramping counter when selecting a new beam (Thus, it’s seen more feasible that when UE changes its TX beam the counter of power ramping would remain unchanged, or under network control, the UE can drop its power by a configurable amount) and 3: CONCLUSIONS: Proposal 4: If the UE conducts beam switching the power ramping counter remains unchanged, or under network control, the UE can drop its power by a configurable amount).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “the counter value is maintained based on that a transmission spatial filter related to the PRACH is changed for the retransmission of the message A” taught by R1-1708244_Nokia into Murray in order to enhanced mobile broadband (eMBB) and ultra-reliable low latency communications (URLLC).	
	Regarding claim 2, Murray does not explicitly teach: The method according to claim 1, wherein the counter value is incremented based on that the transmission spatial filter related to the PRACH is not changed for the retransmission of the message A.
	However, R1-1708244_Nokia teaches: wherein the counter value is maintained based on a change of a transmission spatial filter related to the PRACH for the retransmission of the message A (Page Proposal 3: If the UE increments the power ramping counter until the preamble reaches maximum UE transmit power. The UE resets the power ramping counter when selecting a new beam (Thus, it’s seen more feasible that when UE changes its TX beam the counter of power ramping would remain unchanged, or under network control, the UE can drop its power by a configurable amount) and 3: CONCLUSIONS: Proposal 4: If the UE conducts beam switching the power ramping counter remains unchanged, or under network control, the UE can drop its power by a configurable amount).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “the counter value is maintained based on that a transmission spatial filter related to the PRACH is changed for the retransmission of the message A” taught by R1-1708244_Nokia into Murray in order to enhanced mobile broadband (eMBB) and ultra-reliable low latency communications (URLLC).	
  	Regarding claim 3, Murray further teaches: The method according to claim 1, wherein the counter value is applied commonly to the PRACH and the PUSCH (para [0124], table 8, where, counter is applied to transmit MsgA using the selected PUSCH, PRACH, corresponding RA-RNTI).
	Regarding claim 8, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding information processing apparatus, and the rejection to claim 1 is applied hereto. Additionally, the claim includes a memory and a processor. However, Murray discloses the memory and the processor (fig 25F, para [0142]).
	Regarding claim 9,  Murray does not explicitly teach: The apparatus according to claim 8, wherein the counter value is incremented based on that the transmission spatial filter is not changed for the retransmission of the message A.  
	However, R1-1708244_Nokia teaches: wherein the counter value is maintained based on a change of a transmission spatial filter related to the PRACH for the retransmission of the message A (Page Proposal 3: If the UE increments the power ramping counter until the preamble reaches maximum UE transmit power. The UE resets the power ramping counter when selecting a new beam (Thus, it’s seen more feasible that when UE changes its TX beam the counter of power ramping would remain unchanged, or under network control, the UE can drop its power by a configurable amount) and 3: CONCLUSIONS: Proposal 4: If the UE conducts beam switching the power ramping counter remains unchanged, or under network control, the UE can drop its power by a configurable amount).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “the counter value is maintained based on that a transmission spatial filter related to the PRACH is changed for the retransmission of the message A” taught by R1-1708244_Nokia into Murray in order to enhanced mobile broadband (eMBB) and ultra-reliable low latency communications (URLLC).	
Regarding claim 10, Murray further teaches: The apparatus according to claim 8, wherein the counter value is applied commonly to the PRACH and the PUSCH (para [0124], table 8, where, counter is applied to transmit MsgA using the selected PUSCH, PRACH, corresponding RA-RNTI).
	Regarding claim 15, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding information processing apparatus, and the rejection to claim 1 is applied hereto. Additionally, the claim includes a memory and a processor. However, Murray discloses the memory and the processor (fig 25F, para [0142]).
Allowable Subject Matter
Claims 4-7 and 11-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NIZAM U. AHMED
Examiner
Art Unit 2461



/KIBROM T HAILU/Primary Examiner, Art Unit 2461